Citation Nr: 0936595	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  

In July 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of the hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Evidence of record in the current appeal reflects diagnoses 
of depression and anxiety-in addition to PTSD.  As such, the 
Board has recharacterized the Veteran's psychiatric claims as 
listed on the cover page of this decision.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

At the July 2009 hearing, the Veteran testified that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  According to his testimony, the basis 
of the award is his psychiatric problems.  July 2009 hearing 
transcript (2009 T.) at 12-13.  

In conjunction with his hearing testimony, he submitted a 
portion of the June 2007 SSA decision granting disability 
benefits to him.  A complete and thorough review of the 
claims folder indicates, however, that no attempt has been 
made to procure a complete copy of the SSA decision awarding 
disability benefits to the Veteran or the medical records 
used in support of that grant.  

A remand of the Veteran's appeal is, therefore, necessary.  
The purpose of the remand is to accord the agency of original 
jurisdiction an opportunity to obtain copies of these SSA 
documents.  

Also at the July 2009 hearing, the Veteran testified that he 
received psychiatric treatment at the VA Medical Center 
(VAMC) in Biloxi, Mississippi.  2009 T. at 5-7.  Records of 
psychiatric treatment received at this facility through 
November 2007 are included in the claims folder.  On remand, 
an attempt should be made to procure any more recent records 
of psychiatric treatment that he may have received at the 
Biloxi VAMC since November 2007.  

Moreover, psychiatric evaluations completed throughout the 
current appeal have reflected diagnoses of PTSD, depression, 
and anxiety.  Based on these various psychiatric diagnoses, 
the Board finds that a medical examination is required in 
order to reconcile the diagnoses of record, as well as to 
address whether such psychiatric conditions (other than PTSD) 
are related to service.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder copies of the June 2007 SSA 
decision awarding disability benefits to 
the Veteran as well as the medical records 
used in support of that grant.  If any 
such documents are not available, that 
fact should be annotated in the claims 
folder.  

2.  Procure copies of psychiatric 
treatment that the Veteran may have 
received at the Biloxi VAMC since November 
2007.  All such available records should 
be associated with the claims folder.  If 
any such reports are not available, that 
fact should be annotated in the claims 
file.  

3.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder other than PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated 
studies/testing should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  

For any diagnoses of a psychiatric 
disorder other than PTSD, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 50 
percent probability or greater, that such 
diagnosed psychiatric disability (other 
than PTSD) had its clinical onset in 
service or is otherwise related to active 
service.  

Complete rationale should be given for all 
opinions reached.  

4.  Thereafter, re-adjudicate the issues 
of entitlement to service connection for 
PTSD and for a psychiatric disorder other 
than PTSD.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


